     Case 2:21-cv-00126-APG-NJK Document 3 Filed 01/25/21 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     RONALD ALLISON,                                            Case No. 2:21-cv-00126-APG-NJK
6                                                Plaintiff                     ORDER
7            v.
8     CLARK COUNTY DETENTION CENTER
      MEDICAL DEPT.,
9
                                              Defendant
10
11
     I.     DISCUSSION
12
            On January 22, 2021, Plaintiff, an inmate in the custody of the Clark County Detention
13
     Center (“CCDC”), submitted a notice of lawsuit of discrimination. Docket No. 1-1. Plaintiff has
14
     not filed a complaint or an application to proceed in forma pauperis in this matter.
15
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
16
     complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until March 26,
17
     2021 to submit a complaint to this Court.
18
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
19
     action in this Court may apply to proceed in forma pauperis in order to file the civil action without
20
     prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
21
     all three of the following documents to the Court:
22
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
23
            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
24
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
25
            (i.e. page 4 of this Court’s approved form), and
26
            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
27
            six-month period.
28
            The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully
     Case 2:21-cv-00126-APG-NJK Document 3 Filed 01/25/21 Page 2 of 3



1    complete application to proceed in forma pauperis containing all three of the required documents,
2    or in the alternative, pay the full $402 filing fee for this action, on or before March 26, 2021.
3    Absent unusual circumstances, the Court will not grant any further extensions of time. If Plaintiff
4    is unable to file a complaint and a fully complete application to proceed in forma pauperis with all
5    three required documents or pay the full $402 filing fee on or before March 26, 2021, this case
6    will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court when
7    Plaintiff is able to file a complaint and able to acquire all three of the documents needed to file a
8    fully complete application to proceed in forma pauperis or pay the full $402 filing fee.
9           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
10   with the Court, under a new case number, when Plaintiff is able to file a complaint and has all
11   three documents needed to submit with an application to proceed in forma pauperis. Alternatively,
12   Plaintiff may choose not to file an application to proceed in forma pauperis and instead pay the
13   full filing fee of $402 on or before March 23, 2021 to proceed with this case.
14   II.    CONCLUSION
15          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to this
16   Court on or before March 26, 2021.
17          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the approved
18   form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court
19   will also send Plaintiff a copy of his notice of lawsuit of discrimination, Docket No. No. 1-1.
20          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
21   form application to proceed in forma pauperis by an inmate, as well as the document entitled
22   information and instructions for filing an in forma pauperis application.
23          IT IS FURTHER ORDERED that on or before March 26, 2021, Plaintiff will either pay
24   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
25   administrative fee) or file with the Court:
26          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
27          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
28          3),



                                                     -2-
     Case 2:21-cv-00126-APG-NJK Document 3 Filed 01/25/21 Page 3 of 3



1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
2           (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
4           six-month period.
5           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully complete
6    application to proceed in forma pauperis with all three documents or pay the full $402 filing fee
7    for a civil action on or before March 26, 2021, this case will be subject to dismissal without
8    prejudice for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is
9    able to file a complaint and has all three documents needed to file a complete application to proceed
10   in forma pauperis or pays the full $402 filing fee.
11          IT IS SO ORDERED.
12          DATED: January 25, 2021.
13
14                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
     .
23
24
25
26
27
28



                                                     -3-
